Citation Nr: 1035662	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity radiculopathy (claimed as spinal nerve compression of 
the lumbar spine).  

2.  Entitlement to service connection for deep vein thrombosis, 
right leg (claimed as blood clot in the right leg and foot), 
secondary to service-connected cold injury residuals, right lower 
extremity, with neuropathy.

3.  Entitlement to service connection for deep vein thrombosis, 
left leg (claimed as blood clot in the left leg), secondary to 
service-connected cold injury residuals, left lower extremity, 
with neuropathy.

4.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.

5.  Entitlement to SMC based on housebound status.

6.  Entitlement to specially adapted housing.  

7.  Entitlement to special home adaptation.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from December 1948 to August 
1949, and from November 1949 to June 1955.  He received the 
Combat Infantry Badge.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from July 2007, April 2009 and December 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The Board observes that the July 2007 rating decision reopened a 
claim for service connection for a back disability (denied on the 
merits in October 1986 by the Board), and granted service 
connection for degenerative disc and joint disease of the 
cervical spine, and degenerative disc and joint disease of the 
lumbar spine.  It denied service connection for spinal nerve 
compression.  

In addition, a May 2010 rating decision granted service 
connection for radiculopathy of the right upper extremity 
(claimed as spinal nerve compression) and radiculopathy of the 
left upper extremity (claimed as spinal nerve compression).  A 
May 2010 supplemental statement of the case denied service 
connection for bilateral lower extremity radiculopathy (claimed 
as spinal nerve compression).

As the Veteran's previous final denial for service connection for 
a back disability has been reopened, and service connection for 
back disabilities of the cervical and lumbar spine have been 
granted, the Board will address the merits of the Veteran's claim 
for service connection for radiculopathy of the bilateral lower 
extremities as a new claim. 

The Board also observes that the Veteran's original claim makes 
it clear that he contends that his deep vein thromboses are due 
to his service-connected cold injury residuals.  He has not 
contended, and the evidence does not suggest, that his deep vein 
thromboses had their onsets during or as a result of service.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  Therefore, 
the Board will not discuss direct service connection for deep 
vein thromboses.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not show that 
the Veteran has bilateral radiculopathy of the lower extremities.  

2.  Deep vein thrombosis, right leg (claimed as blood clot in the 
right leg and foot), has not been shown by competent clinical 
evidence of record to be related to service-connected disability.

3.  Deep vein thrombosis, left leg (claimed as blood clot in the 
left leg), has not been shown by competent clinical evidence of 
record to be related to service-connected disability.

4.  The competent clinical evidence of record shows that the 
Veteran's service-connected bilateral lower extremity sensory 
neuropathy renders him so helpless as to require the regular aid 
and attendance of another person to perform personal care 
functions of everyday living and to protect himself from the 
hazards and dangers incident to the daily environment.

5.  The competent clinical evidence of record shows that the 
Veteran is permanently housebound as a result of his service-
connected bilateral lower extremity sensory neuropathy.  

6.  The competent clinical evidence of record does not show that 
the Veteran has permanent and total service-connected disability 
due to the loss, or loss of use, of both lower extremities; due 
to blindness in both eyes with 5/200 visual acuity or less; or 
that includes the anatomical loss or loss of use of both hands. 


CONCLUSIONS OF LAW

1.  Bilateral radiculopathy of the lower extremities (claimed as 
spinal nerve compression of the lumbar spine) was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  Deep vein thrombosis, right leg (claimed as blood clot in the 
right leg and foot), was not incurred or aggravated as a result 
of service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2009).

3.  Deep vein thrombosis, left leg (claimed as blood clot in the 
left leg), was not incurred or aggravated as a result of service-
connected disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2009).

4.  The criteria for the award of special monthly compensation 
based on the need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.102, 3.350, 3.351, 3.352 (2009).

5.  The criteria for the award of special monthly compensation 
based on housebound status have been met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.350, 3.351, 
3.352 (2009).

6.  The criteria for specially adapted housing have not been met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 
(2009).

7.  The criteria for special home adaptation have not been met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809a 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

In this case, the Board is granting in full the benefits of SMC 
based on the need for aid and attendance and housebound status.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist with these claims, such error was harmless and will not 
be further discussed

Turning to the remaining issues, the VCAA duty to notify was 
satisfied by letters sent to the appellant in October 2006 and 
July 2009 that fully addressed all necessary notice elements and 
were sent prior to the initial AOJ decisions in those matters.  
The letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

In this case, the letters provided the criteria for assignment of 
an effective date and disability rating in the event of award of 
the benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient and hospital 
records, and private medical records.  

VA examinations and opinions with respect to the issues on appeal 
were obtained in May 2007, October 2008 and March 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as they 
are predicated on readings of the Veteran's claims file and 
medical records, laboratory findings, and physical examinations.  
They consider all of the pertinent evidence of record, to include 
the statements of the Veteran, and provide rationales for the 
opinions offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.


Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

In any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Bilateral lower extremity radiculopathy

The Veteran contends that he now has bilateral lower extremity 
radiculopathy due to combat injuries in Korea.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral lower extremity 
radiculopathy.  

The post-service competent clinical evidence is simply negative 
for any indication or diagnosis of bilateral lower extremity 
radiculopathy.  The report of an October 2008 VA arteries, veins 
and miscellaneous examination provides that the examiner reviewed 
the Veteran's claims file and medical records, and recounts the 
pertinent medical history and the Veteran's own complaints.  The 
report reflects that the Veteran's detailed reflex examination 
was normal, and is negative for bilateral lower extremity 
radiculopathy.  

The report of a March 2010 VA peripheral neuropathy examination 
provides that the examiner reviewed the Veteran's claims file and 
medical records.  The report recounts the Veteran's pertinent 
medical history in detail, and sets forth the Veteran's own 
complaints.  The report recounts that VA electrodiagnostic 
testing resulted in a pertinent impression of radiculopathy of 
the upper extremities, but did not result in a diagnosis of lower 
extremity radiculopathy.  The report is negative for diagnosis of 
bilateral lower extremity radiculopathy.  The examiner 
specifically states that there was evidence of radiculopathy of 
the upper extremities only.  She pointed out that there was no 
evidence on needle examination of lower extremity radiculopathy.  

The Board finds that the October 2008 and March 2010 VA reports 
and opinions constitute highly probative evidence against the 
Veteran's claim.  They are based on current examination results 
and a review of the medical record.  They are supported by 
reference to the absence of relevant findings on detailed reflex 
and electrodiagnostic testing.  This fact is particularly 
important, in the Board's judgment, as the references to the 
objective tests make for more convincing rationales.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  

The Board recognizes the Veteran's assertions that he has 
bilateral radiculopathy of the lower extremities.  Lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes that 
the Veteran is competent to provide testimony concerning factual 
matters of which he has firsthand knowledge, such as symptoms.  
Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, his own contentions do not constitute 
competent medical evidence that he has the claimed disability.  

The Board does not doubt the Veteran's credibility as to his 
reported symptoms.  Nevertheless, the medical record before the 
Board, including the VA examination reports, provides no clinical 
confirmation that he has bilateral radiculopathy of the lower 
extremities.  

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no valid 
claim.  The Board's perusal of the record in this case shows no 
competent proof of present disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no clinical confirmation of 
bilateral radiculopathy of the lower extremities, service 
connection must be denied.  

Deep vein thromboses of the right and left legs

The Veteran also claims that his deep vein thromboses of the 
right and left legs are secondary to service-connected cold 
injury residuals, with neuropathy, of the right and left lower 
extremities.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection for deep vein thromboses of the right and 
left legs, secondary to service-connected cold injury residuals, 
with neuropathy, of the right and left lower extremities.  

The Veteran is service-connected for, inter alia, cold injury 
residuals, left lower extremity, with neuropathy, and cold injury 
residuals, right lower extremity, with neuropathy.  Each 
disability is evaluated as 30 percent disabling.  

As noted above, the report of an October 2008 VA arteries, veins 
and miscellaneous examination provides that the examiner reviewed 
the Veteran's claims file and medical records, and recounts the 
pertinent medical history and the Veteran's own complaints.  The 
diagnoses were peripheral neuropathy, bilateral lower 
extremities; onychomycosis, toe nails; and status-post deep vein 
thrombosis, bilateral lower extremities times 2.  

The examiner expressed the opinion that the Veteran's residuals 
of deep vein thrombosis were less likely as not (less than 50/50 
probability) secondary to his service-connected cold injury 
residuals.  The examiner explained the rationale with a detailed 
medical explanation of how and why cold injuries occur.  He noted 
that the apparent damage the Veteran suffered was limited to the 
feet and toes.  Any vascular insult as a result of the frostbite 
would have been present within a short time of the injury.  
Hence, vascular complications nearly fifty years later were less 
likely to be related to the original frostbite injury.  

The Board finds that this opinion constitutes highly probative 
evidence against the Veteran's claim.  It is based on current 
examination results and a review of the medical record.  It is 
supported by reference to the examiner's own medical expertise 
with cold injuries, as well as the absence of relevant medical 
symptoms and findings for decades after the original injury.  
This fact is particularly important, in the Board's judgment, as 
the reference to the Veteran's medical history make for more 
convincing rationale.  See Bloom, supra (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain, supra, citing Espiritu, supra.  See 
also Routen, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a result, 
his assertions cannot constitute competent medical evidence that 
his deep vein thromboses of the right and left legs are secondary 
to service-connected cold injury residuals, with neuropathy, of 
the right and left lower extremities.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, supra.  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, supra.

Nevertheless, while the Veteran is competent to observe 
continuity of observable symptoms which he attributes to deep 
vein thromboses since service or the original cold injuries, his 
opinion is outweighed by the lack of probative medical evidence 
in support of his claim.  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting the Veteran's assertions, in and of itself, 
does not render the statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan, supra 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that the post-service medical records (containing medical 
evidence that the Veteran's deep vein thromboses of the right and 
left lower extremities is not due secondary to his service-
connected cold injury residuals) outweigh the Veteran's 
contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for deep vein thrombosis, right 
leg (claimed as blood clot in the right leg and foot), secondary 
to service-connected cold injury residuals, right lower 
extremity, with neuropathy, or service connection for deep vein 
thrombosis, left leg (claimed as blood clot in the left leg), 
secondary to service-connected cold injury residuals, left lower 
extremity, with neuropathy.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



SMC Based on the Need for Aid and Attendance, or Housebound 
Status

Special monthly compensation is payable at a specified rate if 
the veteran, as the result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.350(b) (2009).

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.

Not all of the disabling conditions enumerated in 38 C.F.R. § 
3.352(a) must be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(noting that at least one factor listed in § 3.352(a) must be 
present for a grant of special monthly pension based on need for 
aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected disability 
rated as 100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems, or (2) is permanently housebound by reason of service-
connected disability or disabilities.  The second requirement is 
met when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

Based on a thorough review of the record, the Board finds that 
the evidence supports a grant of SMC based on the need for aid 
and attendance, and a grant of SMC based on housebound status.  

The report of a March 2010 VA Aid and Attendance and Housebound 
examination provides that the examiner reviewed the Veteran's 
claims file and medical records, and recounts the pertinent 
medical history and the Veteran's own complaints.  The report 
provides that the Veteran always used a cane and fell without it.  
He had service-connected sensory neuropathy of the bilaterally 
lower extremities that affected his ability to move safely.  He 
was unable to dress and undress, or bathe, by himself.  The 
examiner expressed the opinion that the Veteran's service-
connected sensory loss limited the Veteran's community mobility.  
The examiner also commented that as a result of the Veteran's 
service-connected numbness, he walked with a wide-based gait and 
fell.  The numbness had grown progressively worse since its 
onset.  The examiner also related that because of the Veteran's 
service-connected nerve disorder, his gait and balance were not 
normal.  The examiner described a wide-based gait with loss of 
balance on turns and made it clear that this was separate from 
the effects of the Veteran's non-service-connected vertigo.  The 
Veteran was able to leave his current domicile, for example to go 
the barber shop and medical appointments, but did so with the 
assistance of family.  

In a conclusion, the examiner essentially expressed the opinion 
that it was at least as likely as not that the Veteran needed the 
aide and attendance of another person and was confined to his 
home based on service-connected disabilities.  The Veteran 
reported two "conditions" that affected his ability to move 
safely out of the home, service-connected bilateral lower 
extremity sensory neuropathy and non-service-connected vertigo.  
The examiner noted that both would be associated with falls.  She 
related that 50 percent of the Veteran's manifestations were due 
to service-connected disability.  

The Board finds that the March 2010 VA examination report 
supports SMC based on the need for aid and attendance and 
housebound status.  The examiner's concluding opinion constitutes 
highly probative evidence in support of the Veteran's claims, as 
it is based on current examination results and a review of the 
medical record.  

Further, the actual physical findings set forth in the report 
document that the Veteran's service-connected disabilities meets 
the relevant criteria.  With respect to the need for regular aid 
and attendance, the report shows that the Veteran has the 
inability to dress or undress himself.  38 C.F.R. § 3.352(a).  
With respect to housebound status, the report shows that the 
Veteran is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises.  38 C.F.R. § 3.350(i).

Special Home Adaptation and Specially Adapted Housing  

Applicable regulations provide that specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury, or with loss of use of 
one upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2009).

The phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

If entitlement to specially adapted housing is not established, a 
veteran can qualify for a grant for necessary special home 
adaptations if he/she has compensation based on permanent and 
total service-connected disability which: (1) is due to blindness 
in both eyes with 5/200 visual acuity or less; or (2) includes 
the anatomical loss or loss of use of both hands.  38 C.F.R. § 
3.809a(b).  The assistance referred to in this section will not 
be available to any veteran more than once.  38 C.F.R. § 
3.809a(a).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function of the hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as 
loss of use of the hand or foot involved.  Complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for special home adaptation and specially adapted housing.  

The Veteran currently has a 100 percent total evaluation for 
service-connected disabilities.  38 C.F.R. §§ 3.809 and 3.809a.

However, the Veteran does not have the loss, or loss of use, of 
one or both lower extremities due to service-connected 
disability.  Thus, he does not satisfy the criteria for specially 
adapted housing set forth at 38 C.F.R. § 3.809.  Although the 
Veteran's bilateral service-connected cold injury residuals, 
bilateral lower extremities, with neuropathy, do result in 
significant impairment, they do not result in loss of use of one 
or both lower extremities.  The Board further points out that the 
combined evaluation for the Veteran's service-connected 
disabilities of the upper and lower extremities is only 70 
percent (cold injury residuals, left lower extremity, with 
neuropathy, evaluated as 30 percent disabling; cold injury 
residuals, right lower extremity, with neuropathy, evaluated as 
30 percent disabling; radiculopathy of the left upper extremity 
(claimed as spinal nerve compression) associated with 
degenerative disc and joint disease cervical spine), evaluated as 
30 percent disabling; and radiculopathy of the right upper 
extremity (claimed as spinal nerve compression) associated with 
degenerative disc and joint disease cervical spine), evaluated as 
30 percent disabling).  

Similarly, the Veteran's service-connected disabilities simply do 
not result in the criteria for special home adaptations set forth 
at 38 C.F.R. § 3.809a(a).  Moreover, there has been no finding 
that the Veteran has a permanent 100 percent rating for service-
connected disabilities.

The Board is aware that the March 2010 VA examination report 
relates that the Veteran uses a cane to prevent falls.  However, 
the report does not show that the Veteran's service-connected 
lower extremity disabilities require the "regular and constant" 
use of a cane as a normal mode of locomotion to prevent falls, 
and thus "preclude locomotion" for purposes of 38 C.F.R. 
§ 3.809(d).  The grant of SMC, based on housebound status, was 
based on findings in the March 2010 VA examination report that 
the Veteran's service-connected bilateral lower extremity sensory 
neuropathy confined him in his home and affected his ability to 
move safely out of the home.  Significantly, the report does not 
indicate that the Veteran's service-connected bilateral lower 
extremity sensory neuropathy requires the regular and constant 
use of a cane as a normal mode of locomotion within his own home.  
38 C.F.R. § 3.809(d).

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to special home adaptation or specially adapted housing.  
As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral lower extremity radiculopathy 
(claimed as spinal nerve compression of the lumbar spine) is 
denied.

Service connection for deep vein thrombosis, right leg (claimed 
as blood clot in the right leg and foot), secondary to service-
connected cold injury residuals, right lower extremity, with 
neuropathy, is denied.

Service connection for deep vein thrombosis, left leg (claimed as 
blood clot in the left leg), secondary to service-connected cold 
injury residuals, left lower extremity, with neuropathy, is 
denied.

SMC based on the need for regular aid and attendance is granted.

SMC based on housebound status is granted.

Specially adapted housing is denied.

A special home adaptation is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


